Citation Nr: 0318320	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  01-06 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a left 
foot injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from July 1974 to July 
1975.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, which had determined 
that new and material evidence had not been submitted to 
reopen a previously denied claim for service connection.  
Following receipt of the veteran's timely appeal, but before 
the case was referred to the Board, the RO determined that 
new and material evidence had been submitted to reopen a 
previously denied claim, but proceeded to deny the veteran's 
claim on a direct basis.  The veteran continued his appeal, 
and the case was referred to the Board for further review.  

In May 2003, the Board reviewed the veteran's appeal, and 
determined that further evidentiary development was 
necessary.  Accordingly, the case was remanded to the RO for 
additional development.  The RO attempted to complete the 
requested development to the extent practicable.  Due to the 
veteran's failure to respond to the RO's requests for 
information and to report to a scheduled examination, no 
further evidentiary development was undertaken.  While the RO 
was directed to readjudicate the veteran's claim on the basis 
of all available evidence, the Board observes that no new 
relevant or substantive evidence has been received following 
issuance of the most recent supplemental statement of the 
case dated in September 2002.  Accordingly, the Board finds 
that under such circumstances, readjudication of the 
veteran's claim would serve little purpose here in light of 
the absence of any new evidence.  The Board finds that it is 
therefore unnecessary to remand the case back to the RO once 
more for readjudication.  The Board will proceed with its 
review of the veteran's appeal at this time.  




FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue on appeal.  

2.  The veteran sustained an injury to his left foot prior to 
entering service.  

3.  The objective medical evidence consisting of the 
veteran's service medical records, contains findings that the 
veteran's pre-existing left foot disability was not 
permanently aggravated as a result of his active service.  

4.  Post-service clinical treatment records contain opinions 
suggesting in-service aggravation of the veteran's pre-
existing residuals of a left foot injury.  

5.  The post-service clinical treatment records suggesting 
in-service aggravation of the veteran's pre-existing 
residuals of a left foot injury consist of bare statements 
and conclusions, and are unsupported by medical evidence or a 
plausible medical rationale.  


CONCLUSION OF LAW

Residuals of a left foot injury were not incurred in or 
permanently aggravated by any incident of the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he sustained an injury to his left 
foot resulting in a disability existing prior to service, and 
that such disability was permanently aggravated during the 
course of his active service.  Accordingly, he maintains that 
service connection for residuals of a left foot injury is 
warranted.  In such cases the VA has a duty to assist the 
veteran in developing evidence necessary to substantiate such 
claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issue addressed here.  The Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to substantiate his claim for service 
connection for residuals of a left foot injury.  The veteran 
has also been provided with notice of what evidence the VA 
would obtain, and the evidence he was to provide.  In that 
regard, the Board concludes that the discussions as contained 
in the initial rating decision, in the subsequent statement 
and supplemental statement of the case, in the May 2003 BVA 
Remand, and in correspondence to the veteran dated in January 
2000, April 2001, February 2002, and May 2003 have 
effectively provided him with sufficient information 
regarding the applicable regulations and the evidence 
necessary to substantiate his claim for service connection.  
The Board finds that such documents are essentially in 
compliance with the VA's revised notice requirements.  By 
that correspondence, the veteran was advised of the evidence 
necessary to substantiate his claim for service connection, 
and what evidence was necessary to substantiate his claim for 
service connection for residuals of a left foot injury.  In 
addition, by those documents, the veteran has been informed 
of what evidence the VA would attempt to obtain, and what 
evidence he was responsible for providing.  Via the above-
captioned documents, the veteran was advised of the relevant 
statutes and regulations as were applicable to his claim, and 
of his rights and duties under the VCAA.  In view of the 
nature of the claimed disability at issue here, as well as 
the evidence already obtained, the Board finds that the VA 
does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  See Quartuccio, supra.  

With respect to assistance with evidentiary development 
involving the veteran's claim for service connection the 
Board concludes that all relevant medical evidence has been 
obtained, and that all relevant facts have been properly 
developed to the extent practicable.  In short, the Board 
finds that all evidence necessary for an equitable 
disposition of the issue of entitlement to service connection 
for residuals of a left foot injury has been obtained.  The 
evidence of record includes the veteran's service medical 
records, post service clinical treatment records, and 
statements offered by the veteran in support of his claim.  
The Board observes that the veteran requested the opportunity 
to appear before a Veterans Law Judge in order to present 
testimony in support of his claim.  A videoconference hearing 
was scheduled for March 2003, and the veteran was provided 
notice of such hearing.  The veteran failed to report to the 
scheduled hearing at the appointed time, and did not offer 
any explanation for his absence.  

In addition, the Board notes that pursuant to the directives 
contained in its May 2003 Remand, the veteran was requested 
to identify any and all health-care providers who had 
rendered treatment for his claimed residuals of a left foot 
injury.  Any such identified records were to have been 
obtained and associated with the claims file.  The veteran 
was also scheduled to undergo a VA rating examination in 
order that a proper determination could be made as to whether 
or not any currently existing left foot disability had been 
permanently aggravated during his active service.  The 
veteran failed to respond to the RO's request for 
information, and likewise failed to report to the scheduled 
examination at the appointed time.  Therefore, any evidence 
which may have been used to support his claim for service 
connection could not be developed.  

Here, the Board finds that the veteran's service medical 
records when viewed in conjunction with the post-service 
clinical treatment records provide a sufficiently accurate 
picture of the his claimed left foot disability so as to 
allow for equitable determination of that issue without 
requiring further attempts to obtain additional clinical 
treatment records which may not be available.  Such is 
particularly apropos in light of the veteran's consistent 
failure to provide any information or to cooperate with the 
VA's attempts to develop further evidence to substantiate his 
claim.  Accordingly, in light of the foregoing, the Board 
concludes that attempting to schedule the veteran for a 
further rating examination or to obtain additional clinical 
treatment records would likely result in unnecessary delay, 
and would not add anything of substance to the evidentiary 
record.  The Board is unaware of any additional relevant 
evidence which is available in connection with the veteran's 
claim, and concludes that all reasonable efforts have been 
made by the VA to obtain the evidence necessary to 
substantiate his claim for service connection for residuals 
of a left foot injury.  Therefore, no further assistance to 
the veteran regarding the development of evidence is 
required, and would otherwise be unproductive.  

Historically, a previous claim for service connection for 
residuals of a left foot injury was denied by an October 1986 
rating decision.  In July 2000, the veteran submitted a claim 
to reopen, and such claim was denied pursuant to a February 
2001 rating decision.  Following submission of the veteran's 
timely appeal, the RO received additional evidence, and in 
September 2002, as reflected in a supplemental statement of 
the case, the veteran's claim was apparently reopened, but 
was denied on a direct basis.  The veteran continued his 
appeal, and in May 2003, the Board remanded the case to the 
RO for further development.  The RO attempted to undertake 
the requested development to the extent practicable, but the 
veteran failed to cooperate by providing additional 
information regarding his claimed disability or by reporting 
to a scheduled VA rating examination at the appointed time.  
Accordingly, the case must now be considered on the basis of 
the evidence currently of record.  

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2002).  While the VCAA has eliminated the well-grounded 
claim requirement, however, the claimed disability or disease 
must still be shown to exist by a medical diagnosis.  
Further, a medical nexus must still be established between 
the claimed disability and an injury or disease incurred in 
service, or otherwise due to a service-connected disability.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) 
(2002).  In deciding a claim based upon aggravation, but 
after having determined the presence of the pre-existing 
condition, the Board must first determine whether there has 
been any measured worsening of the disability during service 
and then whether this constitutes an increase in disability.  
See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  In this regard, 
temporary or intermittent flare-ups of the pre-existing 
condition during service are not sufficient to be considered 
aggravation unless the underlying condition (as contrasted to 
symptoms) has worsened.  See Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).  

As a preliminary matter, the Board notes that in the Brief on 
Appeal dated in March 2003, the veteran's service 
representative stated that the veteran contended that "his 
left foot injury was permanently aggravated by his military 
service."  The service representative conceded that the 
veteran sustained an injury to his left foot and heel after 
having been run over by a dump truck in September 1973 prior 
to entering into service.  The service representative went on 
to discuss the veteran's extensive pre-service treatment for 
his left foot injury, and indicated that the veteran had 
reported the prior foot injury to treating military 
physicians.  The service representative then appears to have 
argued that because the report of the veteran's service 
entrance examination was not of record, the veteran must be 
presumed to have been in sound condition upon entering into 
service.  See generally 38 U.S.C.A. § 1111 (West 2002).  

Here, the Board notes that it is well documented in the 
record and also by the veteran's own statements that he had 
sustained an injury to his left foot prior to entering 
service.  He has consistently characterized his claim for 
service connection as a claim for service connection based on 
in-service aggravation of a pre-existing injury.  Moreover, 
as will be discussed in greater detail below, the service 
medical records clearly document a pre-existing injury both 
through clinical findings and the veteran's statements 
offered during in-service treatment.  Accordingly, the Board 
finds that the veteran sustained a pre-existing injury to his 
left foot, and that such evidence constitutes clear and 
convincing evidence of a pre-service injury with respect to 
his left foot.  See 38 U.S.C.A. § 1111 (West 2002); VAOPGPREC 
3-2003 (July 16, 2003).  

A review of the veteran's service medical records discloses 
that the veteran had sustained an injury to his left foot 
prior to service in 1973, and that he then currently 
experienced painful scar tissue resulting from a skin graft 
and hard callosities on the left heel.  The veteran's 
complaints involving his left heel were shown to have begun 
very shortly after his entry into service, and continued 
until the time of his discharge.  A note dated July 9, 1974, 
indicates that during initial medical screening conducted 
prior to beginning basic training, the veteran was noted to 
have sustained a left foot injury prior to service, and that 
he had a healed deformity in the area of his left heel.  A 
letter dated July 19, 1974, was received from the veteran's 
private treating physician stating that the veteran had 
sustained an injury to his left heel in September 1973.  
According to the private physician, such injury involved very 
extensive avulsion injuries to 1/2 of the sole of the left 
foot, and that a skin graft was applied.  The veteran was 
seen on an as-needed basis afterwards.  The physician offered 
that a callus on the sole of the veteran's left foot 
remained, and that such was tender on walking.  The veteran 
was last seen in May 1974, and was advised to wear pads in 
his shoe.  The physician also noted the left heel was 
involved.  

Service medical records, dated in July 1974 shortly after the 
veteran's induction into service and during the initial phase 
of his basic training, document that he was seen for 
complaints of pain in his left heel.  According to the 
service medical records, the complaints of pain involved with 
the left heel problem precluded the veteran from being able 
to run, and it was recommended that he undergo a medical 
board to determine his fitness for retention in service.  In 
March 1975, the veteran was seen once more for purposes of 
determining the nature of his left heel complaints.  At that 
time, questions raised involved whether or not the veteran's 
complaints with respect to his left heel existed prior to 
service, and if so, whether any pre-existing disability had 
been permanently aggravated in service.  The treating 
physician determined that the veteran did not have a 
disability with respect to his left heel, and that his pre-
existing injury had not been permanently aggravated by his 
active service.  It was felt at that time that additional 
surgical procedures would not likely reduce the extent of the 
veteran's problems with his left heel, and it was recommended 
that he be given a discharge for having sustained an injury 
to his left foot which existed prior to service.  

The report of a United States Marine Corps Medical Board 
conducted in April 1975 discloses that the veteran had served 
on active duty for nine months, and that prior to service, he 
had sustained an avulsion injury to his left heel in 
September 1973.  The prior injury was noted at the time of 
the entrance examination, but the veteran passed for 
induction.  The veteran was noted to have reported for sick 
call on numerous occasions for complaints involving his left 
heel, and that in November 1974, he was recommended to appear 
before a Medical Board in order to determine his fitness for 
duty.  At that time, the veteran was recommended for a non-
disability discharge and it was further noted that his 
disability had not been aggravated by his military service.  
Physical examination disclosed a large uneven scar measuring 
6-centimeters (cm) by 3-cm on the medial left heel with 
notable pain on percussion.  The veteran was diagnosed with 
an avulsion injury to the left heel which existed prior to 
service.  The Medical Board specifically found that the 
veteran had not met the minimum standards for enlistment or 
induction, and that he was unfit for further military service 
by reason of physical disability. In addition, the Medical 
Board concluded that the veteran's left heel disability was 
neither incurred in or aggravated by his period of active 
military service.  The veteran was subsequently recommended 
for discharge from service.  In rebuttal, the veteran offered 
that he had explained his left foot problems to the 
appropriate medical personnel at the time of his entry into 
service, and that he anticipated experiencing further 
problems with his left foot and leg following service.  
Moreover, the veteran indicated that he had a family to 
support, and stated that he should be entitled to receive 
disability payments.  

Private clinical treatment records dating from September 
through November 1973, prior to the veteran's entry into 
service disclose that he sustained an avulsion injury to his 
left heel following an accident, and that he underwent a skin 
graft on the sole and heel of his left foot.  Post service 
clinical treatment records dating from April 1980 through 
March 2001 show that the veteran experienced problems with 
his left foot and ankle during that period.  In October 1983, 
he was diagnosed as having experienced a mild strain to his 
left foot and ankle.  On examination, however, the veteran 
was not shown to have any skeletal or articular abnormality.  
Of some interest, a clinical treatment record dated in April 
1980 shows that the veteran reported having undergone three 
surgeries on his left heel following an accident in 1973.  At 
that time, the veteran indicated that the injury resulted in 
a tender heel since that time, causing him to walk on his 
toes and balls of his feet.  The veteran stated that he was 
unable to put weight on the heel itself.  On examination, it 
was shown that the veteran had a well-healed skin graft of 
the heel, but the os calcis was palpable directly under the 
skin.  There was essentially no soft tissue padding under the 
os calcis.  The treating physician concluded with a diagnosis 
of post-traumatic painful heel.  A subsequent treatment note 
dated in December 1980 shows that the veteran experienced 
difficulty with his left heel due to what was characterized 
as an exquisitely tender area over the area of the skin graft 
over the medial aspect of the left heel.  It was then 
recommended that a plastic insert be fitted.  

Subsequent clinical treatment records disclose that the 
veteran complained of pain in his left heel, and that he 
indicated that such was the result of the accident incurred 
prior to service in 1973.  During the course of his post-
service medical treatment, the veteran did not suggest that 
his left heel problems were incurred in or permanently 
aggravated by his active military service, and no medical 
opinions to that effect were offered.  Of some interest, a VA 
clinical treatment record dated in October 2000 indicates 
that the veteran was seen for left heel pain, and reported at 
that time that the veteran was primarily concerned with 
obtaining some sort of disability compensation for the heel.  
He was then diagnosed with a possible old traumatic injury to 
the left heel.  The treating physician offered that the 
veteran appeared more interested in establishing service 
connection and obtaining disability benefits than in 
obtaining treatment for his left heel.  

A hand written statement dated in September 2000 from a 
treating physician, A.W.S., M.D., F.A.C.S., was received in 
October 2000.  According to the physician, the veteran 
sustained an injury to his left heel in 1973 prior to 
induction into the service, but was subsequently discharged 
from service on a voluntary basis at the request of the 
attending Marine Corps surgeon.  The treating physician 
stated that the veteran subsequently developed a knee 
disorder due to the altered gait caused by the heel injury.  

A note dated in October 2000 was received from a private 
physician, R.L.D, Jr., M.D., stating that walking on the 
veteran's injured left heel some 25 years previously in 
service likely exacerbated his underlying heel problem.  No 
further elaboration for such statement was offered, and the 
treating physician did not offer any rationale or other basis 
for such statement.  

The Board has evaluated the foregoing, and must conclude that 
the preponderance of the evidence is against the veteran's 
claim for service connection for residuals of a left foot 
injury.  As discussed, the veteran was clearly shown to have 
sustained a serious injury to his left heel in September 1973 
prior to entering service.  The pre-service clinical 
treatment records note that the veteran experienced marked 
tenderness over the area of the skin graft over the sole and 
heel of his left foot, particularly when walking.  The Board 
notes that such complaints have continued to the present 
time.  

From the time of the veteran's entry into service, he was 
noted to experience problems with his left heel, and was seen 
on numerous occasions on sick call for related complaints.  
Shortly after his entry into service, the veteran was shown 
to have been placed on a limited duty profile at which time 
he was directed not to engage in running, prolonged walking 
or prolonged standing.  It was acknowledged by the military 
treating physicians and the Medical Board that the veteran 
should not have been inducted into service, and that he 
should be discharged from service.  After extensive treatment 
and review of the clinical evidence, it was determined that 
the veteran's injury clearly existed prior to service and 
that it had not been aggravated therein.  The Medical Board's 
findings, as discussed in greater detail above, were well 
documented and were fully supported by objective clinical 
evidence.  

Further, as noted, none of the contemporaneous clinical 
treatment records contain any indication of any in service 
aggravation of the veteran's left foot disability.  His then-
current symptoms were duly noted, but other than reciting his 
contentions and noting that the veteran was primarily 
interested in obtaining VA disability compensation benefits, 
none of the clinical treatment records contain any opinion 
suggesting in service-incurrence or aggravation.  The Board 
notes that the statement dated in September 2000 from the 
veteran's private physician does not actually contain any 
opinion suggesting in service aggravation of the veteran's 
left heel disability.  Rather, the physician appears to have 
noted that the injury was incurred prior to service, and that 
following his discharge from service, the veteran incurred an 
additional knee disability resulting from an altered gait 
caused by the heel injury.  

With respect to the physician's note dated in October 2000, 
the Board observes that while it does state that the 
veteran's left heel injury was likely permanently aggravated 
by his active service, nothing further was offered by that 
physician.  The physician did not include any basis for his 
assertion nor did he point to any clinical evidence, or 
attempt to reconcile his statement with the contradictory 
findings offered by the military treating and examining 
physicians.  The Board finds that given the contradictory 
nature of such statements, their evidentiary value must be 
weighed relative to one another in order to determine their 
actual merit.  

Here, the Board observes that the opinions as reflected in 
the service medical records and Medical Board findings were 
very well documented, supported by objective clinical 
evidence, as well as a plausible medical rationale.  The 
statement dated in October 2000 constitutes little more than 
a bare conclusion, unsupported by any medical evidence or 
rationale.  Accordingly, after considering all of the medical 
evidence, the Board finds that the greater weight is to be 
afforded the reports and medical opinions reflected in the 
veteran's service medical records.  The Board must therefore 
conclude that the evidence is not at least in equipoise, and 
that the preponderance of the evidence is against the 
veteran's claim for service connection for residuals of a 
left foot injury.  His appeal must therefore be denied.  

The Board further recognizes the veteran's contentions that 
walking and running during his active service permanently 
aggravated his pre-existing left foot injury.  As a 
layperson, however, lacking in medical training and 
expertise, the veteran is not competent to address issues 
requiring an expert medical opinion, to include medical 
diagnoses or opinions as to medical etiology.  See generally 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Here, the VA 
attempted to schedule the veteran to undergo a VA rating 
examination in order to ensure that due process had been 
fulfilled and to accommodate the request of his service 
representative, but he failed to report to the examination at 
the scheduled time.  One purpose of the examination was to 
reconcile the findings contained in the service medical 
records with those offered in the September and October 2000 
statements received from private physicians.  As the veteran 
failed to report, evidence that might have been helpful to 
his claim could not be obtained or developed.  Based on the 
evidence of record, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection, and his appeal must therefore be 
denied.  

In reaching the above determination, the Board has considered 
the doctrine of reasonable doubt.  As the preponderance of 
the evidence is against the veteran's claim, however, the 
doctrine of reasonable doubt is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1999).  



ORDER

Service connection for residuals of a left foot injury is 
denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

